ORDER
Maurice T. Siegel having filed a petition on April 3, 1981, for reinstatement to the Bar of Maryland after having been disbarred by the Court on July 14, 1975, and the petition having been referred by the Court to an Inquiry Panel of the Attorney Grievance Commission; and
The Court having conducted a hearing upon the petition for reinstatement and been advised that the petitioner is agreeable to various conditions recommended by the Inquiry Panel; and
The Court having by Order dated November 22, 1982, concluded that Siegel should be reinstated and having ordered as prerequisites to reinstatement to the Bar of Maryland that the petitioner shall satisfactorily complete an intensified legal education course in criminal law and procedure and that petitioner shall pay the costs of the proceedings prior to reinstatement; and
The Court having found that petitioner has complied with these prerequisites for reinstatement, it is this 14th day of September, 1983
*87ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, granted and petitioner shall be readmitted to the Bar of the State of Maryland; and it is further
ORDERED that the petitioner shall limit his practice to the field of criminal law and that petitioner shall be supervised in his practice by Joseph F. Murphy, Jr., Esquire, for a period of time satisfactory to Mr. Murphy and Bar Counsel.
Judge Smith would have denied readmission.